            Case 1:18-cr-10428-ADB Document 51 Filed 07/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )   Criminal No. 18-10428-ADB
                                                      )
FRANKLIN FREDDY MEAVE VAZQUEZ,                        )
                                                      )
                       Defendant.                     )


       GOVERNMENT’S ASSENTED-TO MOTION TO SEAL GOVERNMENT’S
        OPPOSITION TO DEFENDANT’S MOTION TO COMPEL DISCOVERY

       On June 21, 2019, the defendant filed a Motion to Compel the Government to Produce

Discovery. The defendant moved to file the document under seal on the grounds that the filing

contained sensitive personal information about the defendant that should not be publicly

available. See Doc. No. 48. The Court allowed the motion. See Doc. No. 49. The government

respectfully requests leave to file its opposition under seal, for the same reason. Through his

counsel the defendant has assented to the relief requested in this motion.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                        By: /s/ Christine J. Wichers
                                            LAURA J. KAPLAN
                                            CHRISTINE J. WICHERS
                                            Assistant U.S. Attorneys
          Case 1:18-cr-10428-ADB Document 51 Filed 07/03/19 Page 2 of 2



                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF), and paper copies will
be sent to those indicated as non-registered participants, on July 3, 2019.

                                              /s/ Christine J. Wichers
                                              Christine J. Wichers




                                                 2
